FILED

HNITEI) sTATEs msTmcT couRT my z 3 3014

FOR THE DISTRICT OF COLUMBIA wm u.s° blum & B”nupm

CB¢||’B fdfil'l& Dlst|’ict of Ccllll'llhl$

DEMETRIUS PROCTOR, )
)

Plaintiff, )

)

v_ ) civil A@iion N@. /# -' 706

)

TRAVIS l\/IcCOY, )
)

Defendant. )

MEMORANDUM 0PINION

This matter comes before the court on review of plaintiffs application to proceed fn
forma pauperis and pro se civil complaint The Court will grant the application, and dismiss the

complaint.

The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by
pro se litigants are held to less stringent standards than those applied to formal pleadings drafted
by lawycrs. See Haz`rzes v. Kerner_ 404 U.S. 519, 520 (1972). Even pro se litigants, however,
must comply with the Federal Rules of Civil Procedure. jarrell v. Tisch, 656 F. Supp. 237, 239
(D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires that a complaint
contain a short and plain statement of the grounds upon which the Court’sjurisdiction depends, a
short and plain statement of the claim showing that the pleader is entitled to relief, and a demand
for judgment for the relief the pleader seeks Fed. R. Civ. P. B(a). The purpose of the minimum
standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Calzfano, 75 F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff alleges that defendant copied plaintiff s cassette tapes to compact discs with the
exception of certain songs, and sues defendant for $2,000,000,000. Compl. at l. Plaintiff neither
states a basis for the Court’s jurisdiction nor includes a statement showing plaintiff’s entitlement
to the damages he demands As drafted, the complaint does not comply with Rule S(a), and it

therefore will be dismissed.

An Order consistent with this Memorandum Opinion is issued separately.

¢//,A //»’e%

United'States District Judge

nlra H¢/ ;,/f